 In the Matter of LALANCE &GROSJEANMANUFACTURINGCo.andUNITED MECHANICS LOCAL 150,CIOCase No. 2-R-5534.-Decided August 3, 1945Spiro, Felstiner & Prager,byMr. William, Felstiner,of New YorkCity, for the Company.WittcCCammer,byMr. Abraham Leviv,of New York City, for theUnion.Miss Ruth Rusch,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATErIEN2 or THE CASEUpon a second amended petition duly filed by United MechanicsLocal 150, CIO, herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Lalance& Grosjean Manufacturing Co., Woodhaven,New York, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeRichard J. Hickey, Trial Examiner. Said hearing was held at NewYork City, on May 18, 1945.The Company and the Union appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmedAll parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYLalance & Grosjean Manufacturing Co. is a New York Corpora-tion with its principal office and factory located in Woodhaven, Long'we find no merit in the Company's contention in its brief that the Trial Examinerlimited itscross examination of the Union's only witness in such a way as to amount toa denial of due process.03 N. L R B, No 18.130 LALANCE & GROSJEAN MANUFACTURINGCo.131Island, New York, where it is engaged in the manufacture, fabrica-tion, distribution, and sale of kitchenware, including galley equipmentand field range equipment.Duffing the year ending April 30, 1945,the Company purchased raw materials, consisting principally ofaluminum sheets and amounting to more than $250,000 in value, all ofwhich came from sources outside the State of New York. In thesame period, it sold finished products valued at more than $250,000,of which approximately 75 percent was shipped to points outside theState.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Mechanics Local 150, affiliated with the Congress of Indus-trialOrganizations, is a labor organization admitting to membershipemployees of the Company..III.THE QUESTION CONCERNING REPRESENTATIONBy letter dated March 21, 1945, the Union requested recognition ofthe Company as the exclusive bargaining representative of certainof its employees.The Company refused to grant such recognitionuntil the Union has been certified by the Board in an appropriateunit.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.2%The Field Examiner reported that the Union submitted membership cards, of which 195bore the names of persons listed on the Company's pay roll, containing the names of 264employees in the appropriate unit , that all these cards were undated , and that the Union'sbusiness manager submitted an affidavit stating that all membership cards were obtainedinMarch and April 1945The Company contends, in effect, that in determining the Union's representative showing,the Board should consider the number of its employees in the armed services,and that theField Examiner was in error in notdoingsoWe find that the Field Examiner properlyexcluded from consideration the number of employees in the armed services in accordancewith our prior holdings that such employees are not to be added to the number of employeesworking in the plant for the purposes of evaluating the showing of interest.Moreover,even if the excluded employees were counted, the Union's showing would remain substantialSeeMatter of Tiico Products Corporation,57 N L. R. B. 1446 ,Matter ofLunwaus CottonGin Company,56 N L. R B 385At the hearing, and in its brief, the Company objected to the Report on Investigation ofInterest of Contending Labor Organizations being received in evidence on the afore-mentioned ground and for the further reasons that (1) there was no comparison of.thesignatures on the membership cards with the signatures of the employees on the Company'spay roll records and the Field Examiner declined to make such a comparison,(2) the card$were checked with a list of employees and not with a pay roll as was stated in the report,(3) the membership cards were not introduced at the hearing so that they could be in-spected and so that the Field Examiner could be examined thereon, (4) the report referredto the affidavit of an unnamed business manager of the Union as establishing the time whenthe tmdated membership cards were obtainedwe find these objections to be without meritWe have heretofore stated that the submission of cards is required simply to provide hreasonable safeguard against the indiscriminate institution of representation proceedingsby labor organizations which might have little or no membership in'the unit claimed to be662514-46-vol 63-10° 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find,in substantial accordance with the agreement of the parties,that all the production and maintenance employees3of the Com-pany at its Woodhaven,Long Island, NewYork,,plant,includingwatchmen,but excluding clerical employees and all supervisory em-ployees4with authority to hire, promote,discharge,discipline, orotherwise effect changes in the status of employees,or effectivelyrecommend such action,constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V.THE DETERMINATION OF REPRESENTATIVESAt the hearing, the Union took the position that March 30, 1945,should be used as the eligibility date in any election which the Boardmay direct since that is the date, Qn which the original petition wasforwarded to the Board. The Company requested that the usual pay-roll date be used.Under the circumstances, we perceive no reasonfor deviating from our usual practice in selecting a date for the pur-poses of eligibility and we shall direct that the question concerningrepresentation which has arisen be resolved by, an election by secretballot among the employees in the appropriate unit who were em-ployed during the payroll period immediately preceding the date ofthe Direction of Election herein, subject to the limitations and addi-tions set forth in the Direction .5The Company requests that employees who are now serving in thearmed forces of the United States be permitted to vote by mail or that,in the alternative, the election be postponed, until such time as thoseemployees who will be' discharged from the service by reason of theappropriate and that the appraisal of the Union's evidence is discretionary with the Board.In our opinion,this safeguard is adequately provided when a statement of showing is madeon the basis of a check of the names on the cards with the names on a pay-roll list or otheraccurate list of company employees without making a comparison of signaturesMoreover,we have also held that the Company is not prejudiced by not being permitted to questionthe evidential showing or the Board agent himself as to his statement thereon.SeeMatter of Sunset Motor Lines,59 N. L.R. B. 1434;Matter of Tampa Shipbuilding Com-pany, Incorporated,62 N. L R. B. 954.8Earl E. Lovegood, who is a porter working 20 hours a week for the Company, is includedin the unit by stipulation of the parties.°,The Union contends that John Santapolo who works in the grinding department is asupervisor and should therefore be excluded from the unit, while the Company urges hisinclusion.However,no evidence was adduced with respect to such supervisory status andwe shall make no determination with respect to his inclusion or exclusion at this time. Ifthis employee possesses supervisory powers within the meaning of our usual definition, heis to be excluded;otherwise,he is to be included.SeeMatter of Joseph Bancroft d SonsCompany,60 N. L. R. B. 1053.5The Union's request that it be designated on the ballot as United Mechanics Local 150,IFLWU-CIO,is hereby referred to the Regional Director for determination. LALANCE & GROSJEAN MANUFACTURING CO.133termination of the war in Europe, have returned to their employment.lit accordance with our usual policy, we shall deny the Company's re-quest and -direct that an election be conducted as early as possible,but not later than 30 days from the date of this direction and that onlythose employees on military leave who present themselves in personat the polls shall be permitted to vote. In this manner, we shallafford those presently employed the right to choose a collective bar-gaining representative and the right to bargin collectively under theAct.However, as we stated in prior cases involving this issue, a newpetition for the investigation and certification of a bargaining agentmay be filed with the Board when it is demonstrated that servicemenhave returned in sufficient numbers so that they comprise a substan-tial percentage of the employees in an appropriate unit in which wehave certified a collective bargaining representative.Thus therewill be afforded to employees in the armed forces who were unableto cast a vote an opportunity to affirm or change the bargaining agentselected in their absence.6DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDmEcTrn that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Lalance & Gros-jean Manufacturing Co., Woodhaven, New York, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this, Direction, under the direction and su-pervision of the Regional Director for the Second Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during the said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or. not they desire, to be 'representedby United Mechanics Local 150, CIO, for the purposes of collectivebargaining.6 SeeMatter of Mine Safety AppliancesCo., 55 N. L. R. B. 1190.